—In an action to recover damages for slander, the defendants appeal from a judgment of the Supreme Court, Westchester County (Colabella, J.), entered September 25, 1997, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $150,000.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendants’ contentions, the trial court correctly refused to charge the jury that the subject defamatory remarks were made under a qualified privilege (see, Liberman v Gelstein, 80 NY2d 429, 437; Wright v Johnson, 184 AD2d 234; Hollander v Cayton, 145 AD2d 605; La Scala v D’Angelo, 104 AD2d 930), or that the plaintiff was a limited-issue public figure (see, James v Gannett Co., 40 NY2d 415, 422; Park v Capital Cities Communications, 181 AD2d 192, 197; Wilsey v Saratoga Harness Racing, 140 AD2d 857).
The damages awarded were not excessive. Miller, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.